Citation Nr: 0812272	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of compensation benefits in the calculated 
amount of $15,063.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to October 
1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 administrative 
decision of the Committee on Waivers and Compromises 
(Committee) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
found that the veteran's request for waiver of recovery of an 
assessed  overpayment of compensation benefits had not been 
filed within 180 days of a July 4, 2003 notice of 
indebtedness and the right to request waiver of overpayment 
in the calculated amount of $15,063.60. 

The veteran requested a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing); such hearing was scheduled 
for May 15, 2007; and the veteran failed to appear for the 
hearing. 


FINDINGS OF FACT

1.  The July 4, 2003 notice of compensation indebtedness in 
the amount of $15,063.60 was mailed to the veteran's home 
address and the last known address of record; and the veteran 
actually received this notice letter.

2.  The veteran's request for waiver of recovery of the 
assessed overpayment of compensation benefits in the 
calculated amount of $15,063.60 was received by VA on May 27, 
2004.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $15,063.60 was not timely.  38 U.S.C.A. 
§ 5302 (West 2002 & Supp. 2007); 38 C.F.R. § 1.963 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.    

Timeliness of Waiver Application

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness by VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the veteran was in receipt of combined 
disability compensation of 40 percent from 1996.  Through 
prison matching, VA learned that the veteran was in felony 
incarceration from May 26, 1999.  

In letters remailed on June 20, 2000 and mailed in March 20, 
2003, VA notified the veteran that, because of his felony 
incarceration over 60 days, there would be a reduction of 
compensation benefits to the 10 percent level, effective in 
July 26, 1999, following the 61st day of felony 
incarceration.  A June 19, 2003 reduction notice letter 
advised the veteran that VA had reduced compensation benefits 
to the 10 percent level while he was incarcerated, and that 
the reduction was effective from July 1999.  

The July 4, 2003 notice of compensation indebtedness in the 
amount of $15,063.60 was mailed to the veteran's home address 
and the last known address of record.  The appellant's May 
2004 correspondence shows actual receipt of the July 4, 2003 
letter, as it specifically references receipt of the July 4, 
2003 letter informing him of the $15,063.60 overpayment.

Following receipt of the notice of compensation indebtedness, 
the veteran's application for waiver of recovery of the 
assessed overpayment of compensation benefits in the 
calculated amount of $15,063.60 was received by VA on May 27, 
2004.  

After a review of the record, the Board finds that the 
appellant's May 27, 2004 request for waiver of recovery of an 
overpayment of compensation benefits was received by VA more 
than 180 days after the July 4, 2003 notice to the appellant 
of compensation indebtedness.  

The veteran's assertions in his substantive appeal that 
equitable tolling should apply with regard to the 180 days 
time limit for filing a request for waiver of overpayment are 
without basis in the facts of this case.  The July 4, 2003 VA 
Debt Management Center specifically advised the veteran that 
he had "the right to dispute the debt and the right to 
request waiver," including enclosures that more specifically 
advised of the right and procedures for requesting waiver of 
overpayment.  In his substantive appeal, the veteran 
acknowledged that the July 4, 2003 notice was sent to the 
last known address that he himself had given to VA, which was 
his permanent home address, and that his mail was delivered 
to him in prison.  Moreover, the veteran's May 2004 letter 
shows that he actually received the July 4, 2003 notice 
letter.  His substantive appeal reflects that he actually 
received  the July 4, 2003 letter on about August 15, 2003, 
which means the veteran still had over four months from the 
August 15, 2003 date of actual receipt in which to submit any 
correspondence to VA that could have served as a request for 
waiver of overpayment.  

The veteran's assertions in his notice of disagreement and 
substantive appeal that personal mental health maladies were 
the reason he did not "address this matter in a more timely 
matter" and "was mentally unable to address the issue of an 
overpayment due to depression" do not provide any legal 
basis for finding that the otherwise competent veteran did 
not receive the notice, that he did not understand the notice 
and right to appeal, or that for an entire 180 day period he 
was incapable of corresponding or submitting even the most 
basic response indicating a desire for waiver of overpayment.  
The veteran's May 2004 correspondence and specific 
information submitted reflects the veteran's actual knowledge 
of VA correspondence based on incarceration since 2000, 
demonstrates his clear understanding of the questions 
associated with the overpayment debt that include references 
to specific correspondence, specific actions, and detailed 
dollar amounts, and that the veteran recollects his notice to 
VA of change of address.  

In this case, the veteran also had both presumed and actual 
notice of the very minimal filing requirements to request 
waiver of overpayment; the appellant was not diligent in 
pursuing his rights between July 4, 2003 and May 27, 2004, as 
indicated by the fact that, while he had actually received 
the VA notice of debt, the right to dispute, and the manner 
to dispute the debt, he took no actions including no 
expression of any kind to VA of disagreement with the 
overpayment debt; the appellant in this case was not in fact 
ignorant, but was well informed of the overpayment debt and 
the waiver filing requirements.  For these reasons, the Board 
finds that the provisions for equitable tolling of the 180 
day requirement for filing request for waiver of overpayment 
do not arise.

The veteran's application for waiver of recovery of the 
assessed overpayment of compensation benefits in the 
calculated amount of $15,063.60 was received on May 27, 2004, 
which was more than 180 days after the July 4, 2003 notice of 
compensation indebtedness, and is more than four months after 
the veteran demonstrated actual receipt of notice of the July 
4, 2003 letter content and notice, which included specific 
notice about the time limits and procedures for requesting 
waiver of overpayment.  

For these reasons, the Board finds that the appellant's May 
2004 request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $15,063.60 
was not timely.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
United States Court of Appeals for Veterans Claims has held 
that, in claims such as this, "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $15,063.60 
was not timely received and the appeal is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


